Per Curiam,
This is a rule to show cause why the appeal taken in the above entitled case should not be quashed. It appears that the appeal is from an order of the orphans’ court directing appellant as surviving executor of John H. Palethorp, deceased, to file an account. It cannot be doubted that the court had jurisdiction in the premises; nor can it be doubted that the order complained of is merely interlocutory. It follows that the appeal is premature and should be quashed.
Rule absolute and appeal quashed.